Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to claims filed on 02/13/20.
Claims 1-30 are under examination.

Priority
4.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statements
5.	   The information disclosure statement (IDS) submitted on 09/10/20 & 07/10/20 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
6.	The drawings filed on 02/13/20 are accepted by the examiner.

Claims Objections 
7.	Claims 2, 12, 17-18 & 24-26 are objected to because of minor informalities:  
8.	Claim 12, in part, recites, “…two or more antenna panels…” in lines 8-9.  For consistency and clarification with “two or more antenna panels” recited in claim 12, line 3, it is the two or more antenna panels”. 
9.	Claim 24 is also recites, “two or more antenna panels” in line 13 and is objected for the same reason as claim 12 above. 
10.	Claim 12, in part, recites, “…a base station…” in line 9.  For consistency and clarification with “a base station” recited in claim 12, line 1, it is suggested to change “ base station” in line 9, to “the base station”. 
11.	Claim 24 is also recites, “a base station” in line 13 and is objected for the same reason as claim 12 above. 
12,	Claim 2, in part, recites, “…beam/panel…” in line 5. It is suggested to clarify the use of words instead of “/”.
13.	Claims 18 & 26 are objected for the same reason as claim 2 above. 
14.	Claim 17, in part, recites, “…memory…” in line 4. Since it is recited for the first time in the claim, for clarity it is suggested to change “memory” to “a memory”.
15.	Claim 25 is objected for the same reason as claim 17 above. 


Claim Rejections - 35 USC § 112
16.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


12-16 & 25-30 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
18.	Claim 12, in part, recites, “identifying, based at least in part on the indication from the UE, two or more antenna panels for communications with a base station, each antenna panel of the two or more antenna panels configured to transmit a beam of an associated set of beams for communications with the base station, and one or more panel-specific capabilities for the two or more antenna panels that are configurable for different panel-specific operations for communications with the UE” in lines 8-13. Based on the first bold underlined limitation above, it appears that the antenna panels are at the UE side and used for communicating with the base station. However, the second bold underlined limitation above suggests that antenna panels are at the base station side making the claim unclear. 
19.	Claim 25 is also rejected for the same reason as set forth above for claim 12.
20.	Claims 13-16 & 26-30 are rejected for the same reasons as stated above by virtue of their dependency on a rejected based claims 12 & 25 respectively.
For the purpose of examination, examiner will interpret the claims as best understood.


Claim Rejections - 35 USC § 103
21.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


22.	Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (hereinafter referred as Liu) US Patent Application Publication No. 2018/0367205 A1, in view of Xia et al. (hereinafter referred as Xia) US Patent Application Publication No. 2018/0227094.
Regarding claims 1 & 17: Liu discloses an apparatus for wireless communication at a user equipment (UE) (See FIG. 4 & Para. 0051; a user Equipment (UE)), comprising:
a processor (See FIG. 4 & Para. 0051; UE includes a processor 404), 
memory (See FIG. 4 & Para. 0051; UE includes a memory 406) coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to:
identify two or more antenna panels for communications with a base station, each antenna panel of the two or more antenna panels configured to transmit a beam of an associated set of (Fig 1A & Para. 0020-0022: beam group l made of beams 1, 2 from panel 1 and beam group 2 made of beam 3 from panel 2. For antenna panel 20 two analog beams (beams 1 and 2) are identified and can be used for uplink transmission while for antenna panel 22 only one analog beam (beam 3) is identified and can be used for uplink transmission...., only beams 1 and 3 or beams 2 and 3 can be used (multiplexed) together but not beams 1 and 2 to perform the transmission because each panel 20, 22 may have only one TRX 30, 32 respectively);
transmit an indication (corresponds to capability information) to the base station of the two or more antenna panels and associated panel-specific operations (Fig 1A & Para. 0020: The UE reports, in the initial access, capability information comprising the number of antenna panels, the number of TRX units, the number of concurrent analog beams to be formed by each panel, the number of spatial layers (e.g., streams) supported by each analog beam and the number of digital ports supported by each analog beam, etc to a transmission and reception point (TRP) such as a base station, an eNB or a gNB).
Liu discloses the UE capability information comprising the number of antenna panels, the number of TRX units, the number of concurrent analog beams to be formed by each panel, the number of spatial layers (e.g., streams) supported by each analog beam the number of digital ports supported by each analog beam (See Para. 0020) but does not explicitly discloses determine one or more panel-specific capabilities for the two or more antenna panels that are configurable for different panel-specific operations for the communications with the base station. 
However, Xia from the same field of endeavor discloses determine one or more panel-specific capabilities for the two or more antenna panels that are configurable for different panel-specific operations for the communications with the base station (See Para. 0030 & 0067; A static UE capability report is transmitted during an initial access protocol, and indicates a number of beam groups, a number of beams within each beam group, and a highest rank supported within each beam group.... A highest rank supported within each beam group may correspond to a number of beams that can be used concurrently, as may be determined by the number of TX/RX chains connected to the corresponding antenna array/panel. a UE may initially communicate a static UE capability message to a TRP that specifies various beamforming parameters/capabilities of the UE, such as a number of antenna panels/arrays available to the UE,... a number of TX/RX chains per antenna panel/array, a number of concurrent analog beam directions that can be formed for each panel, and/or a number of digital ports (e.g., digital antenna ports) that are supported by each analog beam).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include determine one or more panel-specific capabilities for the two or more antenna panels that are configurable for different panel-specific operations for the communications with the base station as taught by Xia in the system of Liu to ensure that the SRS resource assignment/scheduled multi-layer MIMO uplink transmission is consistence with the UEs beamforming capabilities (See abstract; lines 6-7).
Regarding claims 2 & 18: The combination of Liu and Xia disclose an apparatus/a method.
Furthermore, Liu discloses an apparatus/a method, wherein the transmitting comprises: transmitting an indication that panel specific operation is supported and one or more of a number of antenna panels, a number of beams in the associated set of beams per panel, a number of spatial layers associated with each beam or antenna panel, an indication of beam/panel combinations and corresponding spatial layers, or any combinations thereof (See Fig 1A & Para. 0020: The UE may report, in the initial access, capability information comprising the number of antenna panels, the number of TRX units, the number of concurrent analog beams to be formed by each panel, the number of spatial layers (e.g., streams) supported by each analog beam and the number of digital ports supported by each analog beam, etc to a transmission and reception point (TRP) such as a base station, an eNB or a gNB).
Regarding claims 3 & 19: The combination of Liu and Xia disclose an apparatus/a method.
Furthermore, Liu discloses an apparatus/a method, wherein the number of beams in each set of beams correspond to a number of different reference signal resources, different reference signal resource ports, different reference signal resource sets, different spatial relations, different spatial filters, or any combinations thereof (See Para. 0028; The number of antenna ports for each SRS resource is according to UE capability. In one example, the UE 110 may be equipped with 2 antenna panels, each panel being connected to 2 transmission (TRX) units. Therefore, the UE can support up to two data layer transmission with each analog beam formed by each antenna panel. According to this UE capability, the TRP 120 may assign a SRS resource with two ports for each selected UE Tx beam, one for each TRX unit. Various SRS resource assignment options are discussed below. The allocation can be signaled to the UE via higher layer signaling or via downlink control information (DCI)).
Regarding claims 4 & 20: The combination of Liu and Xia disclose an apparatus/a method.
Furthermore, Liu discloses an apparatus/a method, wherein the instructions are further executable by the processor to cause the apparatus to: determine that simultaneous communications using beams associated with different antenna panels is supported based at least (See Para. 0020; the number of antenna panels, the number of TRX units, the number of concurrent analog beams to be formed by each panel, the number of spatial layers (e.g., streams) supported by each analog beam and the number of digital ports supported by each analog beam).
Regarding claims 5 & 21: The combination of Liu and Xia disclose an apparatus/a method.
Furthermore, Liu discloses an apparatus/a method, wherein the instructions are further executable by the processor to cause the apparatus to: transmit, the base station, an indication that simultaneous communications using beams associated with different antenna panels is supported by the UE (See Para. 0020; the number of antenna panels, the number of TRX units, the number of concurrent analog beams to be formed by each panel, the number of spatial layers (e.g., streams) supported by each analog beam and the number of digital ports supported by each analog beam).
Regarding claims 6 & 22: The combination of Liu and Xia disclose an apparatus/a method.
Furthermore, Xia discloses an apparatus/a method, wherein the indication that simultaneous communications using beams associated with different antenna panels is supported by the UE comprises one or more of an indication that any beams from any set of different panels support simultaneous communications, an indication that one or more antenna panels do not support simultaneous communications, an indication of a number of panels that can support simultaneous communications and corresponding panel identifications, an indication one or more subsets of each set of beams that support simultaneous communications, or (See Para. 0030 & 0067; A static UE capability report is transmitted during an initial access protocol, and indicates a number of beam groups, a number of beams within each beam group, and a highest rank supported within each beam group.... A highest rank supported within each beam group may correspond to a number of beams that can be used concurrently, as may be determined by the number of TX/RX chains connected to the corresponding antenna array/panel. a UE may initially communicate a static UE capability message to a TRP that specifies various beamforming parameters/capabilities of the UE, such as a number of antenna panels/arrays available to the UE,... a number of TX/RX chains per antenna panel/array, a number of concurrent analog beam directions that can be formed for each panel, and/or a number of digital ports (e.g., digital antenna ports) that are supported by each analog beam).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include wherein the indication that simultaneous communications using beams associated with different antenna panels is supported by the UE comprises one or more of an indication that any beams from any set of different panels support simultaneous communications, an indication that one or more antenna panels do not support simultaneous communications, an indication of a number of panels that can support simultaneous communications and corresponding panel identifications, an indication one or more subsets of each set of beams that support simultaneous communications, or any combinations thereof as taught by Xia in the system of Liu to ensure that the SRS resource assignment/scheduled multi-(See abstract; lines 6-7).
Regarding claim 7: The combination of Liu and Xia disclose an apparatus/a method.
Furthermore, Xia discloses an apparatus/a method, further comprising:
receiving configuration information from the base station that enables simultaneous communications via multiple antenna panels; and initiating a beam training procedure to determine beamforming parameters for a first beam associated with a first antenna panel and a second beam associated with a second antenna panel that are to be used for simultaneous communications with the base station (See Para. 0030-0033; a UE may initially communicate a static UE capability message to a TRP that specifies various beamforming parameters/capabilities of the UE, such as a number of antenna panels/arrays available to the UE, a total number of TX/RX chains available to the UE, a number of TX/RX chains per antenna panel/array, a number of concurrent analog beam directions that can be formed for each panel.  if two TX/RX chains are coupled to a given antenna array, then two UE TX beam direction may be used to transmit signals over the antenna array during a given time interval. Fig 4i antenna panels connected to two different RF chains).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include receiving configuration information from the base station that enables simultaneous communications via multiple antenna panels; and initiating a beam training procedure to determine beamforming parameters for a first beam associated with a first antenna panel and a second beam associated with a second antenna panel that are to be used for simultaneous communications with the base station as taught by Xia in the system of Liu to ensure (See abstract; lines 6-7).
Regarding claims 8 & 23: The combination of Liu and Xia disclose an apparatus/a method.
Furthermore, Liu discloses an apparatus/a method, wherein the instructions are further executable by the processor to cause the apparatus to: determine that the hardware configuration of the UE does not support simultaneous communications via multiple antenna panels, and wherein the indication transmitted to the base station indicates that simultaneous communications using beams associated with different antenna panels is unsupported by the UE (See Para. 0030; a UE may initially communicate a static UE capability message to a TRP that specifies various beamforming parameters/capabilities of the UE, such as a number of antenna panels/arrays available to the UE, a total number of TX/RX chains available to the UE, a number of TX/RX chains per antenna panel/array. By communicating that the UE has only one panel, the UE implicitly indicates that it does not support simultaneous communication via multiple panels).
Regarding claims 9 & 24: The combination of Liu and Xia disclose an apparatus/a method. 
Furthermore, Liu discloses an apparatus/a method, wherein the instructions are further executable by the processor to cause the apparatus to: determine a number of supported spatial layers for each antenna panel that supports simultaneous communications and a maximum number of supported spatial layers across all of the antenna panels that support simultaneous communications; and wherein the indication transmitted to the base station indicates the number of supported spatial layers for each antenna panel and the maximum number supported (See Fig 1A & Para. 0020-0022: beam group l made of beams 1, 2 from panel 1 and beam group 2 made of beam 3 from panel 2. the UE 1 has a baseband unit 10, two transmission units (TRX) 30, 32 and two antenna panels 20, 22. For antenna panel 20 two analog beams (beams 1 and 2) are identified and can be used for uplink transmission while for antenna panel 22 only one analog beam (beam 3) is identified and can be used for uplink transmission...., only beams 1 and 3 or beams 2 and 3 can be used (multiplexed) together but not beams 1 and 2 to perform the transmission because each panel 20, 22 may have only one TRX 30, 32 respectively. In some embodiments, UE 1 reports also this information to the TRP)).
Regarding claim 10: The combination of Liu and Xia disclose an apparatus/a method. 
Furthermore, Liu discloses an apparatus/a method, wherein the determining comprises: determining one or more combinations of spatial layers across each supported combination of antenna panels that support simultaneous communications, and a maximum number of supported spatial layers across all of the antenna panels that support simultaneous communications; and wherein the indication transmitted to the base station indicates the one or more combinations of spatial layers and the maximum number supported spatial layers (See Fig 1A & Para. 0020-0022: beam group l made of beams 1, 2 from panel 1 and beam group 2 made of beam 3 from panel 2. the UE 1 has a baseband unit 10, two transmission units (TRX) 30, 32 and two antenna panels 20, 22. For antenna panel 20 two analog beams (beams 1 and 2) are identified and can be used for uplink transmission while for antenna panel 22 only one analog beam (beam 3) is identified and can be used for uplink transmission...., only beams 1 and 3 or beams 2 and 3 can be used (multiplexed) together but not beams 1 and 2 to perform the transmission because each panel 20, 22 may have only one TRX 30, 32 respectively. In some embodiments, UE 1 reports also this information to the TRP)).
Regarding claim 11: The combination of Liu and Xia disclose an apparatus/a method. 
Furthermore, Xia discloses an apparatus/a method, wherein the determining and the transmitting are performed separately for each of two or more millimeter wave (mmW) frequency bands (See Para. 0003; Millimeter Wave (mmW)).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include wherein the determining and the transmitting are performed separately for each of two or more millimeter wave (mmW) frequency bands as taught by Xia in the system of Liu to ensure that the SRS resource assignment/scheduled multi-layer MIMO uplink transmission is consistence with the UEs beamforming capabilities (See abstract; lines 6-7).
Regarding claims 12 & 25: Liu discloses an apparatus for wireless communication at a base station (See FIG. 1B; TRP (i.e., base station)), comprising:
 a processor (See FIG. 1B; base station is equipped with a processor),
memory (See FIG. 1B; base station is equipped with a memory/a storage) coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to:
identify a user equipment (UE) that is to establish communications with the base station using two or more sets of beams associated with two or more antenna panels at the UE (Fig 1A & Para. 0020-0022: beam group l made of beams 1, 2 from panel 1 and beam group 2 made of beam 3 from panel 2. the UE 1 has a baseband unit 10, two transmission units (TRX) 30, 32 and two antenna panels 20, 22. For antenna panel 20 two analog beams (beams 1 and 2) are identified and can be used for uplink transmission while for antenna panel 22 only one analog beam (beam 3) is identified and can be used for uplink transmission...., only beams 1 and 3 or beams 2 and 3 can be used (multiplexed) together but not beams 1 and 2 to perform the transmission because each panel 20, 22 may have only one TRX 30, 32 respectively. In some embodiments, UE 1 reports also this information to the TRP);
receive an indication from the UE that indicates the two or more antenna panels and one or more associated panel-specific operations of each of the two or more antenna panels (Fig 1A & Para. 0020:Iin the initial access, the TRP (i.e., base station) receives from the UE, capability information comprising the number of antenna panels, the number of TRX units, the number of concurrent analog beams to be formed by each panel, the number of spatial layers (e.g., streams) supported by each analog beam and the number of digital ports supported by each analog beam, etc.);
identify, based at least in part on the indication from the UE, two or more antenna panels for communications with a base station, each antenna panel of the two or more antenna panels configured to transmit a beam of an associated set of beams for communications with the base station  (Fig 1A & Para. 0020:in the initial access, the TRP (i.e., base station) receives from the UE, capability information comprising the number of antenna panels, the number of TRX units, the number of concurrent analog beams to be formed by each panel, the number of spatial layers (e.g., streams) supported by each analog beam and the number of digital ports supported by each analog beam, etc.); and
 establish communications with the UE via one or more beams using one or more of the antenna panels based at least in part on the panel- specific capabilities for the two or more antenna (See FIG. 3 & 0050; he TRP receives data (e.g., control data, user data, bearer data, etc.) based on the selected precoders and rank(s) from the UE, e.g., a selected beam combination).
Liu does not explicitly discloses one or more panel-specific capabilities for the two or more antenna panels that are configurable for different panel-specific operations for communications with the UE. 
However, Xia from the same field of endeavor discloses one or more panel-specific capabilities for the two or more antenna panels that are configurable for different panel-specific operations for communications with the UE (See Para. 0030 & 0067; A static UE capability report is transmitted during an initial access protocol, and indicates a number of beam groups, a number of beams within each beam group, and a highest rank supported within each beam group.... A highest rank supported within each beam group may correspond to a number of beams that can be used concurrently, as may be determined by the number of TX/RX chains connected to the corresponding antenna array/panel. a UE may initially communicate a static UE capability message to a TRP that specifies various beamforming parameters/capabilities of the UE, such as a number of antenna panels/arrays available to the UE,... a number of TX/RX chains per antenna panel/array, a number of concurrent analog beam directions that can be formed for each panel, and/or a number of digital ports (e.g., digital antenna ports) that are supported by each analog beam).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include one or more panel-specific capabilities for the two or more antenna panels that are configurable for different panel-specific operations for communications with the UE as taught by Xia in the system of Liu to ensure that the SRS resource assignment/scheduled (See abstract; lines 6-7).
Regarding claims 13 & 26: The combination of Liu and Xia disclose an apparatus/a method. 
Furthermore, Liu discloses an apparatus/a method, wherein the instructions are further executable by the processor to cause the apparatus to: receive an indication from the UE of one or more of a number of antenna panels, a number of beams in the associated set of beams per panel, a number of spatial layers associated with each beam or antenna panel, an indication of beam/panel combinations and corresponding spatial layers, or any combinations thereof (See Fig 1A & Para. 0020: The UE may report, in the initial access, capability information comprising the number of antenna panels, the number of TRX units, the number of concurrent analog beams to be formed by each panel, the number of spatial layers (e.g., streams) supported by each analog beam and the number of digital ports supported by each analog beam, etc to a transmission and reception point (TRP) such as a base station, an eNB or a gNB).
Regarding claims 14: The combination of Liu and Xia disclose an apparatus/a method.
Furthermore, Liu discloses an apparatus/a method, wherein the indication that simultaneous communications using beams associated with different antenna panels is supported by the UE comprises one or more of an indication that any beams from any set of different panels support simultaneous communications, an indication that one or more antenna panels do not support simultaneous communications, an indication of a number of panels that can support simultaneous communications and corresponding panel identifications, an indication one or more subsets of each set of beams that support simultaneous communications, or any combinations thereof (See Para. 0020; the number of antenna panels, the number of TRX units, the number of concurrent analog beams to be formed by each panel, the number of spatial layers (e.g., streams) supported by each analog beam and the number of digital ports supported by each analog beam).
Regarding claims 15: The combination of Liu and Xia disclose an apparatus/a method.
Furthermore, Liu discloses an apparatus/a method, further comprising: transmitting configuration information to the UE that enables simultaneous communications via multiple antenna panels; and initiating a beam training procedure to determine beamforming parameters for a first beam associated with a first antenna panel and a second beam associated with a second antenna panel that are to be used for simultaneous communications with the base station (See Para. 0030-0033; a UE may initially communicate a static UE capability message to a TRP that specifies various beamforming parameters/capabilities of the UE, such as a number of antenna panels/arrays available to the UE, a total number of TX/RX chains available to the UE, a number of TX/RX chains per antenna panel/array, a number of concurrent analog beam directions that can be formed for each panel.  if two TX/RX chains are coupled to a given antenna array, then two UE TX beam direction may be used to transmit signals over the antenna array during a given time interval. Fig 4i antenna panels connected to two different RF chains).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include receiving configuration information from the base station that enables simultaneous communications via multiple antenna panels; and initiating a beam training procedure to determine beamforming parameters for a first beam associated with a first antenna panel and a second beam associated with a second antenna panel that are to be used for simultaneous communications with the base station as taught by Xia in the system of Liu to ensure (See abstract; lines 6-7).
Regarding claim 16: The combination of Liu and Xia disclose an apparatus/a method. 
Furthermore, Liu discloses an apparatus/a method, wherein the receiving comprises: receiving an indication from the UE of one or more combinations of spatial layers across each supported combination of antenna panels that support simultaneous communications and a maximum number of supported spatial layers across all of the antenna panels that support simultaneous communications (See Fig 1A & Para. 0020-0022: beam group l made of beams 1, 2 from panel 1 and beam group 2 made of beam 3 from panel 2. the UE 1 has a baseband unit 10, two transmission units (TRX) 30, 32 and two antenna panels 20, 22. For antenna panel 20 two analog beams (beams 1 and 2) are identified and can be used for uplink transmission while for antenna panel 22 only one analog beam (beam 3) is identified and can be used for uplink transmission...., only beams 1 and 3 or beams 2 and 3 can be used (multiplexed) together but not beams 1 and 2 to perform the transmission because each panel 20, 22 may have only one TRX 30, 32 respectively. In some embodiments, UE 1 reports also this information to the TRP)).
Regarding claim 27: The combination of Liu and Xia disclose an apparatus/a method. 
Furthermore, Liu discloses an apparatus/a method, wherein the number of beams in each set of beams correspond to a number of different reference signal resources, different reference signal resource ports, different reference signal resource sets, different spatial relations, different spatial filters, or any combinations thereof (See Para. 0028; The number of antenna ports for each SRS resource is according to UE capability. In one example, the UE 110 may be equipped with 2 antenna panels, each panel being connected to 2 transmission (TRX) units. Therefore, the UE can support up to two data layer transmission with each analog beam formed by each antenna panel. According to this UE capability, the TRP 120 may assign a SRS resource with two ports for each selected UE Tx beam, one for each TRX unit. Various SRS resource assignment options are discussed below. The allocation can be signaled to the UE via higher layer signaling or via downlink control information (DCI)).
Regarding claim 28: The combination of Liu and Xia disclose an apparatus/a method. 
Furthermore, Liu discloses an apparatus/a method, wherein the instructions are further executable by the processor to cause the apparatus to: receive an indication from the UE that the UE does not support simultaneous communications via multiple antenna panels (See Para. 0030; a UE may initially communicate a static UE capability message to a TRP that specifies various beamforming parameters/capabilities of the UE, such as a number of antenna panels/arrays available to the UE, a total number of TX/RX chains available to the UE, a number of TX/RX chains per antenna panel/array. By communicating that the UE has only one panel, the UE implicitly indicates that it does not support simultaneous communication via multiple panels).
Regarding claim 29: The combination of Liu and Xia disclose an apparatus/a method. 
Furthermore, Liu discloses an apparatus/a method, wherein the instructions are further executable by the processor to cause the apparatus to: receive an indication from the UE of a number of supported spatial layers for each antenna panel that supports simultaneous communications and a maximum number of supported spatial layers across all of the antenna panels that support simultaneous communications (See Fig 1A & Para. 0020-0022: beam group l made of beams 1, 2 from panel 1 and beam group 2 made of beam 3 from panel 2. the UE 1 has a baseband unit 10, two transmission units (TRX) 30, 32 and two antenna panels 20, 22. For antenna panel 20 two analog beams (beams 1 and 2) are identified and can be used for uplink transmission while for antenna panel 22 only one analog beam (beam 3) is identified and can be used for uplink transmission...., only beams 1 and 3 or beams 2 and 3 can be used (multiplexed) together but not beams 1 and 2 to perform the transmission because each panel 20, 22 may have only one TRX 30, 32 respectively. In some embodiments, UE 1 reports also this information to the TRP)).
Regarding claim 30: The combination of Liu and Xia disclose an apparatus/a method. 
Furthermore, Liu discloses an apparatus/a method, wherein the instructions are further executable by the processor to cause the apparatus to: receive an indication from the UE of one or more combinations of spatial layers across each supported combination of antenna panels that support simultaneous communications and a maximum number of supported spatial layers across all of the antenna panels that support simultaneous communications (See Fig 1A & Para. 0020-0022: beam group l made of beams 1, 2 from panel 1 and beam group 2 made of beam 3 from panel 2. the UE 1 has a baseband unit 10, two transmission units (TRX) 30, 32 and two antenna panels 20, 22. For antenna panel 20 two analog beams (beams 1 and 2) are identified and can be used for uplink transmission while for antenna panel 22 only one analog beam (beam 3) is identified and can be used for uplink transmission...., only beams 1 and 3 or beams 2 and 3 can be used (multiplexed) together but not beams 1 and 2 to perform the transmission because each panel 20, 22 may have only one TRX 30, 32 respectively. In some embodiments, UE 1 reports also this information to the TRP)).


Conclusion
23.	The prior art of record and not relied upon is considered pertinent to applicant’s disclosure.
	A. 	Washakowski et al. 2020/0227826 A1 (Title: Active electronically scanned array antenna configuration for simultaneous transmission and receiving of communication signals) (See Para. 003 & 0027-0028).
	B.	RYU et al. 2020/0220592 A1 (Title: Precorder for multi-panel uplink transmission) (See FIG. 6, Para. 0037, 0046 & 055).
	C.	Ghanbarinejad et al. 2020/0067615 A1 (Title: System and method for communications with multi-antenna panel devices) (See FIG. 2B, Para. 0054, 0056 & 0079).

24.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEWALE A AMBAYE whose telephone number is (571)270-1076.  The examiner can normally be reached on M.F 6a.m.-2p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MEWALE A. AMBAYE
Primary Examiner
Art Unit 2469



/MEWALE A AMBAYE/Primary Examiner, Art Unit 2469